Citation Nr: 0111383	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating evaluation in excess of 40 
percent for service-connected musculoskeletal back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to April 
1997, with an additional unspecified period of prior active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama, that granted service 
connection for musculoskeletal back pain and assigned a 40 
percent rating for the disability effective the day after the 
veteran's discharge from service.  The Board remanded the 
claim for additional development in July 1999, and the case 
has been returned to the Board for appellate review.

In his request for benefits, the veteran also raised the 
issue of entitlement to a temporary total evaluation as a 
result of treatment for a service-connected condition 
requiring convalescence.  The RO issued an October 2000 
rating decision, denying the veteran's claim.  The veteran 
does not appear to have yet filed a notice of disagreement 
regarding this issue.  Accordingly, this matter is not 
presently before the Board.  See 38. CFR §§ 20.200, 20.302 
(2000).


FINDING OF FACT

The veteran displays symptoms of no more than severe motion 
limitation of the lumbar spine.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 40 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO scheduled the veteran for an examination in June 1997, 
which was accomplished.  However, in July 1999 the Board 
found that a remand was necessary because the veteran's 
medical examination was inadequate and information regarding 
private medical records also needed to be procured or 
clarified.  Subsequent to the remand, a second VA examination 
was scheduled and accomplished.  Moreover, additional private 
medical records were received.  

The Board finds the second examination was adequate for 
evaluation purposes.  The examiner addressed the veteran's 
musculoskeletal, as well as neurological status.  X-rays 
pertinent to the veteran's lumbar spine were also taken.  
Range of motion, pain on use, and weakened movement were 
assessed.  The examiner stated he could not determine 
excessive fatigability or incoordination.  The examiner 
reviewed the veteran's claims file, including the Board's 
remand decision and addressed the veteran's reported symptoms 
in making the diagnosis.  Accordingly, the Board finds that 
the examination requirements delineated in the remand order 
have been met.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

During the course of case development, the RO obtained the 
veteran's service records, which included the veteran's 
induction examination, in-service treatment entries, and 
discharge records.  Identified post-service VA medical 
records were also obtained.  Moreover, the RO requested that 
the veteran provide information pertinent to the adjudication 
of the claim in February 2000 and explained the type of 
information that would be relevant.  All indicated records 
were obtained.  There is no indication that any evidence 
remains outstanding.   See VCAA, Pub. L.No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107) (imposing responsibility on veteran to present 
and support a claim for benefit under laws administered by 
the Secretary).

In view of the foregoing, as well as the RO having complied 
with the necessary obligations outlined in the remand, as 
mentioned above, the Board is satisfied that all relevant 
facts to the claims have been properly developed, and that no 
further assistance to the veteran is required. VCAA, Pub.L.No 
105-475, §§  3(a), 4, 114 Stat. 2096, 2097-2099 (2000) (to be 
codified at 38 U.S.C. § 5103A, 5107).

Rating Evaluation
Factual Background

In January 1997 the veteran was treated for lower back pain 
as a result of a fall down two flights of stairs.  He was 
treated for his lower back pain on several occasions in that 
month, and generally, pain and back spasm were the most 
consistent symptoms.  X-ray studies of the thoracic and 
lumbar spine were negative for fracture.  Sprain, contusion 
and muscular lower back pain were variously diagnosed.  Later 
in January 1997 examination was positive for spinous process 
tenderness of the entire lumbar spine, his right side was 
tender to touch and palpitation, and he was tender on 
cervical compression and passive rotation.  He was tender on 
the right side with the right leg raised 20 to 30 degrees.  
However, he was also positive for Hoover sign on the right 
side, and the examiner noted that the veteran's pain was out 
of proportion to the examination findings.  With regard to 
the lower back pain, the examiner also raised the issue of 
malingering.  No significant abnormalities of the spine and 
musculoskeletal system were found on the February 1997 
physical examination for service separation. 

The veteran underwent two VA examinations post service.  In 
the first VA general medical examination, in June 1997, the 
veteran reported that his back pain was severe and radiated 
down the back of his legs; his legs were numb.  Severe spasm 
was noted in the veteran's back muscles, with forceful 
bending being considered extremely painful after 20 degrees.  
The veteran was unable to lift items from the floor. The 
veteran reported that he had been informed during service 
that he had fractured a couple of vertebra.  The service 
medical records do not record a diagnosis of fractured 
vertebra.  Based on the veteran's reported history and 
examination findings, the veteran was diagnosed with a status 
post fracture of the thoracolumbar vertebra as well as 
osteoarthritis with radiculopathy.  The diagnosis was 
rendered without the benefit of X-rays or review of the 
claim's file.

In the second examination, of the spine, in February 2000, 
the veteran was diagnosed with arthralgia of the lumbosacral 
spine with mild loss of function due to pain.  In reaching 
his diagnosis, the examiner reviewed the claims file and X-
rays were performed.  The examiner noted no neurological 
abnormalities, and found the veteran's deep tendon reflexes 
active and equal.  The examiner stated that musculature of 
the back was excellent and that there were no postural 
abnormalities. Flexion to the right was found to be 40 
degrees and flexion to the left was found to be 26 degrees.  
Forward flexion was found to be 82 degrees and backward 
extension was found to be 19 degrees.  There was some 
evidence of pain on use but the examiner did not find 
weakened movement, and noted that he could not assess 
excessive fatigability and incoordination.  The examiner 
stated that pain may or may not significantly limit the 
veteran's functional ability during flare-ups, but noted that 
the veteran took very little pain medication.  X-rays 
revealed no instability on the flexion/extension radiographs 
and no gross or acute fractures were identified.  Arthritis 
was not noted on the X-ray.

Pertinent Criteria

The veteran's service connected musculoskeletal back 
disability is presently rated as 40 percent disabling under 
38 C.F.R. § 4.71a Diagnostic Code 5292.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251, 255 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2000).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

38 C.F.R. § 4.71a Diagnostic Code 5292, under which the 
veteran is currently service connected, contemplates rating 
for limitation of motion of the lumbar spine, with disability 
ranging from 10 percent to 40 percent.  Slight limitation is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  The Board also notes that 
the United States Court of Appeals for Veterans Claims ("the 
Court") in Deluca v. Brown, 6 Vet. App. 321, 325 (1993), has 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000)

The veteran is appealing the initial rating decision.  In 
Fenderson v. West, 12 Vet. App. 119 (2000), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder but 
required review of all pertinent evidence. Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability and evidence related thereto, is the primary 
concern).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned. 38 C.F.R. § 4.7 (1999).  In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. Fenderson at 126-28.  All benefit of the doubt will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).


Analysis

The veteran is currently in receipt of a 40 percent 
evaluation for the entire appeal period (see Fenderson at 
126-28) assigned under Diagnostic Codes 5292 for limitation 
of motion of the lumbar spine.  The veteran contends he is 
entitled to a higher rating evaluation.  Diagnostic Code 5292 
does not provide for a disability rating in excess of 40 
percent.

As stated previously, the Court, in Deluca held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See Deluca, 6 Vet. App. at 325; 38 
C.F.R. 4.40, 4.45, 4.59.  However, consideration of 
functional loss due to pain is not required when the current 
rating, as in the instant case, is the maximum disability 
rating available for limitation of motion. See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

The VA has a duty to acknowledge and consider all other 
diagnostic codes and regulations delineated in 38 C.F.R. 
Parts 3 and 4 (2000), whether or not the veteran raised them, 
which are potentially applicable, based upon the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher disability 
evaluation under other potentially applicable codes and 
regulations.

For instance, Diagnostic Code 5295 for lumbosacral strain 
does not provide for a disability rating in excess of 40 
percent.  Under this code where symptoms are severe with 
listing of the whole spine to the opposite side; positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a Diagnostic Code 5295 (2000).  In this instance, the 
veteran is already service connected at the maximum 40 
percent under Diagnostic Code 5292.  Moreover, both codes 
5292 and 5295 contemplate disability incurred through loss of 
range of motion and as discussed previously, the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes is to be 
avoided.  Application of dual ratings under codes 5295 and 
5292 would constitute the pyramiding prohibited by the Court 
in Esteban.  Therefore only application of Diagnostic Code 
5292, the code, which more closely approximates the veteran's 
symptomatology, is warranted.  See Esteban, 6 Vet. App at 
261- 62; 38; C.F.R. §§  4.14, 4.7, 4.71a Diagnostic Codes 
5292, 5295 (2000).

Similarly, although there was a note of osteoarthritis with 
radiculopathy by the June 1997 VA examiner implicating 
38 C.F.R. § 4.71a Diagnostic Code 5003 (2000), for 
degenerative arthritis, such code does not warrant 
application in this instance.  Diagnostic Code 5003 
contemplates diagnosis of arthritis by X-ray.  Arthritis was 
not noted in the veteran's X-ray.  Moreover, Diagnostic Code 
5003 does not provide a disability rating in excess of 40 
percent.  See 38 C.F.R. § 4.71a Diagnostic Code 5003 (2000).  
Furthermore, any application of ratings under both Diagnostic 
Codes 5292 and 5003 would again constitute the prohibited 
pyramiding noted supra as both codes contemplate limitations 
of the range of motion.  See Esteban, 6 Vet. App at 261- 62; 
38; C.F.R. §§  4.14, 4.7, 4.71a Diagnostic Codes 5292, 5003 
(2000).

Application of 38 C.F.R. § 4.7a Diagnostic Code 5293 (2000) 
for intervertebral disc syndrome is also not warranted.  In 
the instant case, none of the examiners or service physicians 
attributed the veteran's symptoms to disc disease and the 
veteran was not diagnosed with such.  Although spasms were 
noted, there were no other objectively manifested neurologic 
symptoms, such as foot drop, in the record.  The Board finds 
it probative that the most recent examination found the 
veteran to be neurologically normal.  Accordingly application 
of Diagnostic Code 5293 is not warranted.  See 38 C.F.R. §§  
4.71a Diagnostic Code 5293.

Other codes do not warrant application in this instance, the 
veteran's spine is not ankylosed, therefore application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2000) is not warranted.  
Further, although the veteran was diagnosed with a fracture 
in the June 1997 VA examination, the examiner made the 
diagnosis without benefit of an x-ray and relied solely on 
the history recited by the veteran, wherein the veteran 
claimed fractured vertebra.  However, the the February 2000 
x-ray does not reveal any fractures.  Moreover the service 
medical records near the time of the trauma to the back show 
x-rays negative for fractures.  Accordingly, application of 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000) is not 
warranted. 

In addition, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. §3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  In the December 1997 statement 
of the case and October 2000 supplemental statement of the 
case, the RO did not consider the possibility of an 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Moreover, the veteran has not asserted and 
the evidence does not raise consideration of an 
extraschedular rating.  The evidence does not show that the 
musculoskeletal back pain has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  Thus, the required exceptional or unusual 
circumstance is not present, and the Board or the RO need not 
consider the issue further.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the veteran's symptoms have been relatively stable during 
the rating period, staged ratings are not warranted for any 
part thereof.  Fenderson at 126-28.


ORDER

Entitlement to an initial rating evaluation in excess of more 
than 40 percent is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

